Citation Nr: 0919807	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  05-28 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for bilateral plantar 
fasciitis.

4.  Entitlement to service connection for a left ankle 
disability.

5.  Entitlement to service connection for a right ankle 
disability.

6.  Entitlement to service connection for depression, to 
include as secondary to medications used to control back and 
foot pain.

7.  Entitlement to service connection for a stomach 
condition, diagnosed as gastroesophageal reflux disease 
(GERD), to include as secondary to medications used to 
control back and foot pain.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1983 to 
September 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

As a preliminary matter, the Board notes that the Veteran 
also filed service connection claims for hearing loss and 
tinnitus in April 2004.  The RO denied these claims in the 
September 2004 rating decision currently on appeal.  The 
Veteran filed a timely notice of disagreement (NOD) with 
respect to these issues, and the RO issued a statement of the 
case (SOC) in August 2005.  That same month, the Veteran 
submitted a timely substantive appeal (VA Form 9) in which he 
explicitly stated "I am not appealing issue #4 (Hearing lost 
and tinnitus)."  

The RO, for reasons unknown to the Board, continued to 
include the issues of entitlement to hearing loss and 
tinnitus on supplemental statements of the case (SSOCs) 
issued in February 2007 and February 2008 even though the 
Veteran submitted no additional information or evidence at 
any time on these issues during the remainder of the 
appellate period or at anytime thereafter.  Accordingly, 
these issues are not before the Board for appellate 
consideration at this time.  

The Board notes, however, that the representative's inclusion 
of the issues of entitlement to service connection for 
hearing loss and tinnitus on the April 2009 informal hearing 
presentation (IHP) constitutes an attempt to reopen these 
service connection claims.  Thus, these issues are referred 
to the RO for appropriate action.

The Board also notes that the Veteran's representative raised 
the issue of entitlement to service connection for peripheral 
neuropathy, to include as secondary to a bilateral ankle 
disability, in the April 2009 IHP.  As a claim for peripheral 
neuropathy was previously denied by the RO in August 2005, 
the Board also refers this issue to the RO for any 
appropriate action.

The issues of entitlement to service connection for a low 
back disability, bilateral plantar fasciitis, a bilateral 
ankle disability, depression, to include as secondary to 
medications used to control back and foot pain, and GERD, to 
include as secondary to medications used to control back and 
foot pain, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a low back 
disability in July 1995.  The Veteran did not appeal the RO's 
decision and, therefore, this decision is final.

2.  The evidence received subsequent to the July 1995 RO 
decision includes VA treatment records and private treatment 
records; this evidence raises a reasonable possibility of 
substantiating the claims of service connection for a low 
back disability.


CONCLUSIONS OF LAW

1.  The RO's July 1995 decision is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2008).
2.  New and material evidence has been presented since the 
July 1995 RO decision denying service connection for a low 
back disability; thus, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claim - Low Back

The Veteran was originally denied service connection for a 
low back disability in a rating decision dated July 1995 on 
the basis that there was no evidence of a chronic low back 
disability.  The Veteran was notified of this decision and 
did not appeal.  Thus, this decision became final.

The Veteran sought to reopen the current service connection 
claim for a low back disability in April 2004.  The RO 
reopened the claim in the September 2004 rating decision 
currently on appeal, but denied the claim on the merits.  In 
particular, the RO concluded that there was no evidence of 
record to show that the Veteran's low back disability was 
incurred in or aggravated by service.  The Veteran timely 
perfected this appeal.  

The Board acknowledges that a change in diagnosis or the 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service- connected 
condition as well as whether the new diagnosis is a 
progression of the prior diagnosis, a correction of an error 
in diagnosis, or the development of a new and separate 
condition.  38 C.F.R. §§ 4.13, 4.125 (2008); Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008).  In this case, the Veteran's 
current claim of service connection for a low back disability 
is based on the same factual basis and diagnoses as the 
previous claim that was last decided on the merits.  Thus, 
new and material evidence is necessary to reopen the claim.  

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2008).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim.  Id.

The evidence received subsequent to the July 1995 RO decision 
is presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Regardless of the 
RO's actions, the Board must still determine de novo whether 
new and material evidence has been received.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board finds 
that new and material evidence has been received.  The 
evidence of record at the time of the July 1995 RO decision 
consisted of the Veteran's service treatment records (STRs) 
and post-service private treatment records.  The evidence now 
of record includes VA treatment records and additional 
private treatment records. 

The Veteran's claim was previously denied in July 1995 on the 
grounds that there was no evidence of a chronic low back 
disability.  That determination is final as the Veteran did 
not appeal to the Board.  See 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 20.200, 20.300, 20.1103 (2008).  Thus, the 
evidence submitted after the final July 1995 RO decision must 
relate to this fact.  

In May 2004, a computed tomography (CT) scan of the Veteran's 
lumbar spine from the Fort Sanders Regional Medical Center 
(FSRMC) was interpreted to show evidence of bilateral 
spondylolysis at L4 with grade I spondylolisthesis of L4-5 
with degenerative disc disease (DDD). 

Presuming the credibility of the evidence for the sole 
purpose of determining whether the claim should be reopened, 
the Board concludes that the evidence described above 
constitutes new and material evidence sufficient to reopen 
the Veteran's claim of entitlement to service connection for 
a low back disability.  Thus, the claim is reopened.    


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a low back disability has been 
presented; to this extent, the appeal is granted.

REMAND

II.  Service Connection Claims

Service treatment records (STRs) associated with the claims 
file showed that the Veteran was treated for foot and low 
back pain on more than one occasion in service.  For example, 
the Veteran presented to sick call in August 1984 with 
subjective complaints of low back pain after lifting a heavy 
object.  The impression was low back pain.  In October 1986, 
the Veteran reported to sick call after having right foot 
pain for a period of four days.  He denied any injury or 
trauma to the right foot at that time.  The impression was 
musculoskeletal pain.  

The Veteran returned to sick call in December 1987 with 
subjective complaints of low back pain.  It was noted that 
the Veteran carried the bass drum in the band.  The 
impression was mechanical back pain.  The Veteran was also 
treated at sick call in January 1994 for multiple abrasions 
and contusions to his feet bilaterally after fighting with a 
would-be car thief during an attempted carjacking.  The 
impression was multiple soft tissue injuries.  However, a 
June 1994 clinical evaluation and physical examination 
administered prior to discharge from service was negative for 
any evidence of bilateral plantar fasciitis, a bilateral 
ankle disability, a low back disability, GERD, or depression.

A.  Low Back Disability

Associated with the claims file is a May 2004 computed 
tomography (CT) scan of the Veteran's lumbar spine from 
FSRMC.  The CT scan results were interpreted to show 
bilateral spondylolysis at L4 with grade I spondylolisthesis 
at L4-5 with degenerative disc disease (DDD).  

The Veteran sought additional care at the University of 
Tennessee Memorial Hospital (UTMH) in August 2005 after a 
slip-and-fall accident.  A CT of the Veteran's lumbar spine 
was interpreted to show evidence of grade II 
spondylolisthesis of L4-5 with bilateral pars defects.  No 
evidence of an acute process such as periverterbral soft 
tissue swelling was found.  X-rays of the lumbar spine showed 
an L4 pars defect with anterolisthesis of L4-5.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  In this case, the Veteran should 
be afforded a VA spine examination to determine whether the 
bilateral pars defect discussed above preexisted service and 
if so, whether this condition was permanently aggravated by 
service.  In the alternative, a VA spine examination is also 
necessary to determine the nature and etiology of the 
Veteran's low back disability, diagnosed as spondylolisthesis 
with DDD, and its relationship to service, if any.

B.  Bilateral Plantar Fasciitis and Bilateral Ankle 
Disability

The Veteran presented to FSRMC in October 2003 with 
subjective complaints of left lower extremity swelling.  The 
Veteran denied any trauma to the affected area, but stated 
that he had been working hard recently.  The impression was 
left ankle sprain and GERD, among other conditions.

Approximately two months later, in December 2003, the Veteran 
sought private care from F. Bennett, M.D. for left ankle 
pain.  The Veteran indicated at that time that he was 
recently treated at FSRMC for the same symptoms and that he 
wanted a "second opinion."  Notably, the Veteran stated 
that he injured his left ankle after he "came down hard off 
a ladder" and experienced left ankle pain immediately 
thereafter.  X-rays of the left ankle were negative.  The 
impression was left ankle pain, status-post left ankle 
injury.  In January 2004, the Veteran was afforded a left 
ankle magnetic resonance imaging (MRI) scan.  The results 
were interpreted to show joint effusion compatible with an 
ankle sprain.

The Veteran subsequently received physical therapy treatment 
at the Knoxville Orthopedic Center (KOC) for "chronic ankle 
syndrome."  In a March 2004 physical therapy treatment note, 
the Veteran was diagnosed as having bilateral plantar 
fasciitis.  Left ankle x-rays and an MRI scan administered in 
April 2004 were interpreted to show a left ankle sprain with 
secondary plantar fasciitis.    

The Veteran returned to Dr. Bennett in April 2004 for a 
follow-up appointment.  He reported continued left foot pain.  
The impression was plantar fasciitis, ankle effusion, and 
depression, among other conditions.  In August 2004, the 
Veteran also reported a five-day history of right foot and 
ankle pain.  The impression was right foot and ankle strain, 
among other conditions.     

The Veteran sought additional care at the KOC in January 2005 
after feeling a "pop" in his left foot.  X-rays of the left 
foot showed a proximal transverse fracture through the fifth 
metatarsal with a mild amount of comminution.  That same 
month, the Veteran underwent an outpatient surgical procedure 
in which a screw was inserted in the left proximal fifth 
metatarsal.  

The Veteran presented to the FSRMC emergency room in May 2005 
with subjective complaints of bilateral foot pain.  The 
Veteran also indicated that he was treated for cellulitis on 
the right great toe approximately one week prior to this 
episode of care.  A right foot x-ray was interpreted to show 
fragmentation of the lateral sesamoid at the first 
metatarsophalangeal (MTP) joint.  The impression was chronic 
foot pain, foot (fungal) infection, and ankle sprains.   
  
VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green, supra.  In this 
case, the Veteran should be afforded a VA examination to 
determine the nature and etiology of his bilateral plantar 
fasciitis and bilateral ankle disability, and their 
relationship to the in-service carjacking incident or any 
other event in service.



C.  Depression

Dr. Bennett diagnosed the Veteran as having depression in 
April 2004.  The Veteran later presented to a VA mental 
health clinic in November 2005 for an intake consultation.  
The impression was schizophrenia, chronic paranoid type, rule 
out schizoaffective disorder, bipolar type.  The Veteran was 
also diagnosed as having obsessive compulsive disorder.  

The Veteran was afforded a VA Compensation and Pension (C&P) 
contract posttraumatic stress (PTSD) examination in April 
2006.  The Veteran reported having intermittent auditory 
hallucinations during active service, but stated that the 
"voices would go away" as long as he kept busy.  The 
Veteran also reported a traumatic in-service incident in 
which he fought off a thief during an attempted carjacking.  
The Veteran sustained "several minor injuries but nothing 
significant" as a result of this incident.  The impression 
was schizoaffective disorder, manic type, and PTSD, severe 
and chronic.  The Board notes that the Veteran was 
subsequently granted service connection for PTSD.  See August 
2006 rating decision.   

Associated with the Veteran's claims file is evidence which 
showed that he received Social Security Disability benefits 
in October 2007 for schizophrenia and PTSD.  The Board notes, 
however, that there were also references to a work-related 
left foot injury that occurred in October 2003.  Thus, the RO 
should contact the Social Security Administration (SSA) 
and/or other appropriate Federal agency and request a 
complete copy of any and all adjudications and the records 
underlying the adjudications for Social Security Disability 
benefits.  If no such records exist, information to that 
effect should be included in the claims file.

In light of the Board's decision to remand the Veteran's 
claims of entitlement to service connection for a low back 
disability and bilateral plantar fasciitis, the Board finds 
that the Veteran's claims of entitlement to service 
connection for depression and GERD, both to include as 
secondary to medications used to control back and foot pain, 
are inextricably intertwined with his service-connection 
claims for a low back disability and bilateral plantar 
fasciitis.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) 
(noting that two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision on 
one issue cannot be rendered until a decision on the other 
issue has been rendered).    

Additionally, the Veteran receives medical care through VA.  
VA is required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Thus, the RO should request all VA medical 
records pertaining to the Veteran that are dated from April 
29, 2006 to the present.
  
Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the Veteran that are dated 
from April 29, 2006 to the present.  The 
RO should also attempt to obtain any other 
evidence identified as relevant by the 
Veteran during the course of the remand, 
provided that the Veteran completes the 
required authorization forms.

2.  The RO should contact the Social 
Security Administration and/or other 
appropriate Federal agency and request a 
complete copy of any and all adjudications 
and the records underlying the 
adjudications for Social Security 
Disability benefits.  If no such records 
exist, information to that effect should 
be included in the claims file.  VA will 
end its efforts to obtain records from a 
Federal department or agency only if VA 
concludes that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

3.  After the above development is 
completed, the RO should make arrangements 
with an appropriate VA medical facility 
for a VA spine examination.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to express an 
opinion as to when the Veteran's bilateral 
pars defect was first manifested (i.e., 
prior to service, in service, or after 
service).  The examiner is also asked to 
express an opinion as to whether the 
bilateral pars defect is a 
congenital/developmental defect or a 
disease process.  If the examiner 
determines that the bilateral pars defect 
is a congenital defect, the examiner is 
asked to indicate whether there was a 
superimposed disease or injury in service.

If the examiner determines that the 
Veteran's bilateral pars defect is a 
disease which clearly and unmistakably 
(i.e., undebatably) preexisted service, 
the examiner is asked to indicate whether 
there is a permanent increase in the 
severity of the underlying pathology 
associated with the bilateral pars defect 
which occurred during service.  If the 
examiner answers this question 
affirmatively, the examiner is then asked 
to express an opinion as to whether the 
increase in severity is clearly and 
unmistakably (i.e., undebatably) due to 
the natural progress of the disease.  If 
the examiner determines that the bilateral 
pars defect did not increase in severity 
during service, the examiner should 
indicate as such.  The examiner must 
provide a complete rationale for any 
stated opinion.

If the examiner determines that the 
bilateral pars defect was first manifested 
after service, the examiner should 
indicate whether this condition is at 
least as likely as not (i.e., 50 percent 
or greater possibility) related to the 
Veteran's period of active military 
service.  In the alternative, the examiner 
is also asked to express an opinion as to 
whether the Veteran's spondylolisthesis 
with degenerative disc disease is at least 
as likely as not related to his period of 
active military service.  The examiner 
must provide a complete rationale for any 
stated opinion.

4.  The RO should also make arrangements 
with an appropriate VA medical facility 
for a VA foot and ankle examination.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran's currently diagnosed bilateral 
plantar fasciitis or bilateral ankle 
disability is at least as likely as not 
(i.e., 50 percent or greater possibility) 
related to the Veteran's military service, 
and specifically to the injuries he 
sustained during the in-service carjacking 
incident.  The examiner must provide a 
complete rationale for any stated opinion.
   
5.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


